

AMENDMENT TO THE
EMPLOYMENT AGREEMENT




        This Amendment (“Amendment”) is entered into as of the 17th day of
February 2020, by and between Home Bank, N.A. (the “Bank”) and Jason P. Freyou
(the “Executive”).


WITNESSETH


        WHEREAS, the Bank and the Executive previously entered into an
Employment Agreement, dated as of May 20, 2019 (the “Agreement”); and


        WHEREAS, the parties desire to amend the Agreement in order to extend
its term, as provided in Section 2(b) thereof.


        NOW, THEREFORE, the parties hereto, intending to be legally bound
hereby, agree as follows:


         1. The last sentence in Section 2(a) of the Agreement is amended and
restated to read as follows: “The terms and conditions of this Agreement shall
be and remain in effect during the period beginning on the Effective Date of
this Agreement and ending on May 20, 2022, plus such extensions, if any, as are
provided pursuant to Section 2(b) hereof (the “Employment Period”).”


         2. Except to the extent expressly amended hereby, the Agreement shall
continue unmodified and shall remain in full force and effect.


        IN WITNESS WHEREOF, this Amendment has been duly executed by the parties
hereto as of the day and year first written above.


              HOME BANK, N.A.




             By: /s/ John W. Bordelon   
              John W. Bordelon
              President and Chief Executive Officer




              EXECUTIVE




              /s/ Jason P. Freyou   
              Jason P. Freyou











